The appeal is from an order of temporary injunction. On March 4, 1939, Julia Burrell, administrator of the estate of Marion Barker, deceased, filed sworn petition for such relief against appellant, alleging that, as administrator of said estate, she had rented 112 acres thereof to Jim Massey for the year, and that said tenant was living thereon and attempting to farm the same; that appellant was trespassing on the property and endeavoring to cultivate a part of the land, against the wishes and demands of the administrator; that regardless of protest, appellant was exercising rights of tenancy for the year 1939; appellee, as plaintiff, pleading irreparable injury and no adequate remedy at law. A writ of temporary injunction was granted ex parte, which was forthwith superseded, the record being filed in this court March 13, 1939.
Though, from the nature of the proceedings, this cause had priority over other pending cases, no motion has been made by either party to advance and promptly dispose of the issues on appeal. Art. 4662, R.S. It is further obvious from appellee's verified pleading that the same involves possessory rights to the acreage in question for the year of 1939 — subject matter which has now become moot. As a consequence, this appeal must be dismissed at appellant's cost. *Page 1111